DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted are unclear and unreadable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the claim language “a power generator having a free wheel, wherein the free wheel is driven by the transmission” does not enable one of ordinary skill in the art to make and/or use the invention because the specification does not provide sufficient description of a free 

Claims 2 and 4 are also rejected by virtue of their dependence upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
The term “free wheel” in claim 1 is used by the claim to mean “that the wheel moves by being driven by a transmission,” while the accepted meaning is “is wheel free of any driving force.” The claim 3. A smart charge and power supply device for vehicles and motorcycles of claim 1, wherein the free wheel is pivotally connected to the transmission shaft so that the free wheel is driven by the transmission. The term is indefinite because the specification does not clearly redefine the term.

Claims 2 and 4 are also rejected by virtue of their dependence upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auerbach (2003/0122512).

For purposes of this rejection, the claim language a power generator having a free wheel…driven by the transmission is interpreted to include direct or indirect connectivity to the transmission, such as being indirectly driven and still having a free wheel.

As for claim(s) 1 and 4, Auerbach discloses the invention  as claimed, including:

1. A smart charge and power supply device for vehicles and motorcycles, comprising: 
a transmission for driving a transmission mechanism to make an electric vehicle or motorcycle move [Fig. 7, elements 80, 82; paragraph 0033]; 
a power generator having a free wheel [fig. 2, elements 12a and 8a; paragraph 0025 fig. 6A, element 53 or 6B, element 57; fig. 8; elements 116, 118], wherein the free wheel is driven by the transmission and with its characteristic of storing rotational energy the free wheel has a reduced fluctuation of rotational speed and therefore has smooth rotational movements, which may improve the efficiency of the power generator in generating power to charge batteries [paragraphs 0033, 0034, and 0036 – wherein the free wheels are only driven or moved by energy utilized through transmission which moves the vehicle; fig. 8 showing transmission elements 80, 82, free wheels 8g, 9g, generator(s) 116, 118; which are driven by elements 80, 82]; 
a first battery and a second battery separately connected to a first switching mechanism and a second switching mechanism, connecting to the transmission through the first switching mechanism and to the power generator through the switching mechanism for 
with the foregoing operation of having the first and the second batteries alternate between supplying power and being charged, the objective is achieved of extending the run time of power supply and increasing the efficiency of electric vehicles and motorcycles [fig. 8, elements 100-106 batteries, switching mechanism 112, 114, 108, 110; wherein the batteries are alternately charged based on capacity or deemed fully charged to drive the transmissions 80, 82 or weak and needing charge – paragraphs 0033-0037].  
4. A smart charge and power supply device for vehicles and motorcycles of claim 1, wherein the first battery, the second battery, the first switching mechanism, and the second switching mechanism are separately connected to a control circuit, which detects the capacity of the first battery and the second battery and controls the switching operation of the first switching mechanism and the second switching mechanism according to the detected capacity [fig. 3, elements 27b ; paragraph 0026-0027].  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach (2003/0122512) in view of Kawai (US 2016/00011761).

For purposes of this rejection, the claim language a power generator having a free wheel…driven by the transmission is interpreted to include direct or indirect connectivity to the transmission, such as being indirectly driven and still having a free wheel.

As for claim(s) 2 and 3, Auerbach discloses the invention substantially as claimed, including the smart charge and power supply device as cited above in the rejection of claims 1 and 4 under 35 USC 102(a)(1).  

Auerbach does not specifically disclose:

3. A smart charge and power supply device for vehicles and motorcycles of claim 1, wherein the free wheel is pivotally connected to the transmission shaft so that the free wheel is driven by the transmission [fig. 1, elements 10, SFL, and SFR; fig. 2, elements 10, 310, 320, s1 ands2, and input shaft 420, which are pivotally connected to drive shaft 500; paragraph 0085; and paragraph 0001 which discloses an automobile which would have four wheels, two of which are free running and pivotally connected to transmission drive or shaft].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to combine the teachings of Auerbach and Kawai because one of ordinary skill in the art would have sought to utilize conventional driving mechanisms such as gears and shafts in order to propel a vehicle for normal operation.

Other relevant prior art cited but not used for rejection comprises Esdel (US 2020/0016990) discloses a reduced speed mechanism for a free rolling wheel wich improves electrical ouptput of battery [paragraphs 0008, 0019-0020, 0024].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 12, 2022